                        Case 3:19-mc-00332-AC        Document 1   Filed 03/14/19   Page 1 of 2



                   1   LATHAM & WATKINS LLP
                       Peter A. Wald (Bar No. 85705)
                   2    peter.wald@lw.com
                       Gavin M. Masuda (Bar No. 260480)
                   3    gavin.masuda@lw.com
                       Nicole C. Valco (Bar No. 258506)
                   4    nicole.valco@lw.com
                       Eric Chen (Bar No. 287046)
                   5    eric.chen@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       Telephone: (415) 391-0600
                   7   Facsimile: (415) 395-8095
                   8   Attorneys for Defendant Deloitte & Touche LLP
                   9
                                             UNITED STATES DISTRICT COURT
              10
                                           CENTRAL DISTRICT OF CALIFORNIA
              11
              12
                       LAWRENCE P. CIUFFITELLI, for                CASE NO. 2:19-mc-00034
              13       himself and as Trustee of
                       CIUFFITELLI REVOCABLE TRUST,
              14       et al.,                                     DEFENDANT DELOITTE &
              15                       Plaintiffs,                 TOUCHE LLP’S NOTICE OF
                             v.                                    MOTION AND MOTION TO
              16                                                   COMPEL NON-PARTY
                       DELOITTE & TOUCHE LLP;                      CLIFTONLARSONALLEN WEALTH
              17       EISNERAMPER LLP; SIDLEY                     ADVISORS, LLC
                       AUSTIN LLP; TONKON TORP LLP;
              18       TD AMERITRADE, INC.;                        Judge:
                       INTEGRITY BANK & TRUST; and                 Date:
              19       DUFF & PHELPS, LLC,                         Time:
                                                                   Place:
              20                       Defendants
              21
                       Underlying Case: Ciuffitelli, et al. v.
              22       Deloitte & Touche LLP, et al. 3:16-cv-
                       00580-AC (D. Or.)
              23
              24
              25
              26
              27
              28
                                                                                       DELOITTE & TOUCHE LLP’S
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                         NOTICE OF MOTION AND
                                                                                            MOTION TO COMPEL
                        Case 3:19-mc-00332-AC     Document 1   Filed 03/14/19   Page 2 of 2



                   1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                   2        PLEASE TAKE NOTICE that at a date, time, and courtroom to be
                   3 announced, Deloitte & Touche LLP (“Deloitte”), a defendant in the putative class
                   4 action captioned Ciuffitelli, et al. v. Deloitte & Touche LLP, No. 1:16-cv-00580-
                   5 AC, currently pending before the Honorable John V. Acosta in the U.S. District
                   6 Court for the District of Oregon (the “Oregon Class Action”), will and hereby does
                   7 move this Court to compel non-party CliftonLarsonAllen Wealth Advisors, LLC
                   8 (“CliftonLarsonAllen Wealth Advisors”) to comply with Deloitte’s August 23,
                   9 2018 Subpoena Duces Tecum.
              10            This Motion is based on this Notice of Motion and Motion, the
              11 accompanying Joint Stipulation, the declarations in support of the Joint Stipulation
              12 and accompanying exhibits, any supplemental memoranda which may later be
              13 filed, all of the pleadings and other documents on file in the Oregon Class Action,
              14 any matters upon which the Court may take judicial notice, and any further
              15 argument or evidence that may be received by the Court.
              16            The parties have been unable to resolve their dispute despite their meet-and-
              17 confer efforts pursuant to Local Rule 37-1. Deloitte hereby certifies that it
              18 conferred in good faith with CliftonLarsonAllen Wealth Advisors in an effort to
              19 obtain the discovery without court action.
              20
              21 Dated: March 14, 2019                         LATHAM & WATKINS LLP
              22
                                                                    By: /s/ Peter A. Wald
              23                                                    Peter A. Wald
              24                                                    Attorney for Defendant
                                                                    Deloitte & Touche LLP
              25
              26
              27
              28
                                                                                    DELOITTE & TOUCHE LLP’S
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  1                     NOTICE OF MOTION AND
                                                                                         MOTION TO COMPEL
